Citation Nr: 1014406	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized non-
VA medical expenses incurred as an inpatient from September 
5, 2002, to September 11, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The appellant served on active duty from September 1945 to 
November 1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2002 determination by the Department 
of Veterans' Affairs Medical Center (VAMC) in Gainesville, 
Florida, that the appellant was not entitled to payment or 
reimbursement for unauthorized non-VA medical expenses 
incurred as an inpatient from September 5, 2002 to September 
11, 2002; for additional outpatient treatment received on 
September 16, 2002, September 20, 2002, September 22, 2002, 
October 7, 2002, November 1, 2002, and November 9, 2002; and 
for outpatient surgical procedures performed on September 20, 
2002 and October 14, 2002.

In July 2004, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  At the hearing before the undersigned, 
the appellant testified that the medical expenses relating to 
skilled nursing care visits he received from September 11, 
2002, through September 27, 2002, had been paid for by his 
Medicare "Part A" coverage, and that he was no longer 
seeking payment or reimbursement for these expenses.  
Accordingly, the Board has removed this portion of medical 
expenses from the claimed payment or reimbursement sought on 
appeal.

Following a review of the record, the Board, in April 2005, 
issued a decision that denied the appellant's claim for 
reimbursement expenses.  He was subsequently notified of that 
action and he then appealed to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  The 
appellant argued that the Board's decision should be 
overturned and reimbursement be paid because his inpatient 
care at a non-VA facility was in fact authorized.  He also 
argued that reimbursement should occur because he did not 
have health insurance because he was not receiving Medicare 
Part B (only Part A).  

Upon reviewing the appellant's claim, the Court issued a 
Memorandum Decision in September 2008.  The Court affirmed 
the part of the Board's decision that found that pre-
authorization of expenses had not occurred.  It further found 
that the Board was correct when it did not authorize 
reimbursement of the appellant's outpatient expenses.  
However, the Court did set-aside the portion of the Board's 
decision that found that reimbursement of inpatient expenses 
was not allowed under the law and regulations.  More 
specifically, the Court found that the record was unclear as 
to what inpatient expenses had been paid or covered by 
Medicare Part A, and what expenses were not paid.  

The Court went on to write:

	. . . Moreover, it is not clear that 
statutory section 1725 or the 
implementing regulations preclude 
reimbursement for all emergency-care 
expenses not covered by Medicare Part A 
and therefore incurred by veterans; or 
whether the statutory section or 
implementing regulations simply preclude 
reimbursement for any deductible or for 
expenses not covered by Medicare Part A 
on the basis that the claimant failed to 
properly submit a claim for Medicare Part 
A reimbursement.  Accordingly, remand is 
appropriate so that the Board can 
determine whether [the appellant] has any 
outstanding medical expenses for 
inpatient care, and, if so, the Board 
must more fully explain why he is or is 
not entitled to reimbursement from VA.

In other words, if it is determined that some portion of the 
appellant's inpatient medical expenses have not been paid as 
a result of his coverage by Medicare Part A, the appellant 
may be eligible for reimbursement for these expenses by the 
VA.  However, before an overall determination can be made, an 
inquiry must be made of the care providers as to whether the 
appellant has any outstanding medical expenses.  Thus, the 
claim will be remanded to the VAMC in Gainesville, Florida, 
for additional action including an audit of the appellant's 
account.  The VA will notify the appellant if further action 
on his part is needed and/or required.    

Accordingly, the case is REMANDED for the following action:

1.  The Gainesville VAMC should contact 
the healthcare providers who provided 
inpatient care to the appellant from 
September 5, 2002, to September 11, 2002, 
and discover what expenses have been paid 
as a result of the appellant's enrollment 
in Medicare Part A, and what medical 
expenses have not been paid as of this 
date.  The results obtained by the VAMC 
should be included in the claims folder 
for review.

2.  The VAMC should contact the appellant 
and inform him of the health care 
providers reporting of expenses involving 
inpatient medical care that have not yet 
been paid.  The appellant should be asked 
whether he concurs with the financial 
data obtained.  If the appellant 
disagrees with the financial data, the 
VAMC should discover why he disagrees; 
i.e., has the expense been double-billed, 
was a particular expense paid via 
Medicare Part A, etcetera.  Any 
information obtained from the appellant 
should be included in the claims folder 
for review.  

3.  The VAMC should then set forth in the 
record a written paid and due audit of 
the appellant's inpatient care for the 
period in question.  This audit should 
reflect, on a day-to-day basis, the 
amounts actually paid by Medicare Part A, 
as well as the amounts properly due.  A 
copy of the written audit should be 
inserted into the claims file and another 
provided to the appellant and his 
representative.

4.  The VAMC should readjudicate the 
issue on appeal.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The appellant 
need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

